Citation Nr: 0026182	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-12 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

The Regional Office has certified that the following issue is 
on appeal:  Entitlement to Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1151 (West 1991).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1941 to August 
1946.  He died in October 1986 and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In July 1999, the appellant 
notified the VA that she had moved to Colorado and the case 
was transferred to the RO in Denver, Colorado.


REMAND

The veteran died while he was a patient in the VA Medical 
Center in Miami, Florida.  He had been hospitalized from 
September 29, 1986, until his death on October 22, 1986.  The 
VA medical records of the veteran's last hospitalization are 
incomplete, although a copy of an autopsy report of the 
veteran is in the claims file.  The appellant alleges that a 
VA doctor, then Chief of Staff, informed her that the veteran 
had been given an injection of iodine, to which he was 
allergic, and that caused his death.  

All VA treatment records of the veteran's last 
hospitalization are pertinent to the appellant's claim.  
Although such records were previously requested with negative 
results, the Board finds that another request should be made 
and the Miami VA Medical Center should undertake a thorough 
search for those records.  See McCormick v. Gober, No. 98-48 
(U. S. Vet. App. Aug. 18, 2000) (VA has a duty to request 
copies of service medical records and VA medical records in 
all cases even prior to making a determination as to whether 
a claim is well grounded); Bell v. Derwinski, 2 Vet. App. 
611, 612 (1992) (VA has constructive knowledge of all items 
generated by the VA); see also Hayre v. West, No. 98-7046 
(Fed. Cir. Aug. 16, 1999).

In a statement on her VA Form 9, dated in June 1999, the 
appellant identified the VA doctor who allegedly informed her 
about the veteran's allergic reaction and death due to an 
injection of iodine.  However, she also noted that this 
doctor had since retired from the VA.  Although it has been 
requested that the Board remand the case to the RO and direct 
it to attempt to contact this doctor, the VA has no duty to 
attempt to contact private physicians unless the claim is 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998).

In light of the above noted facts, this case is REMANDED for 
the following development:

1.  The RO should contact the VA Medical 
Center in Miami, Florida, again and 
request all of the veteran's medical 
records for a hospitalization at that 
facility from September 29, 1986, to 
October 22, 1986.  The RO should request 
that, if such records are not available, 
the medical center document why the 
records are not available and the 
procedures taken to try to obtain such 
records.

2.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue on appeal.

If the benefit sought on appeal remains denied, the appellant 
and her representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


